Citation Nr: 0910613	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-40 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD), to include greater 
than 50 percent for the period from July 19, 2005, to May 6, 
2006, and greater than 70 percent for the period since May 6, 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel
INTRODUCTION
 
The Veteran served on active duty from July 1963 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted service connection for PTSD and 
assigned a 10 percent rating, effective September 14, 2004.  
By a September 2005 rating decision, the RO increased the 
Veteran's disability rating from 10 to 30 percent disabling, 
effective September 14, 2004.  In an October 2008 rating 
decision, the RO increased the Veteran's disability rating 
from 30 to 50 percent disabling, effective July 19, 2005, and 
assigned a disability rating of 70 percent after May 6, 2006.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran appeared at the RO and testified before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
that hearing is of record.  

The Board remanded the claim for further development in 
February 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Prior to July 19, 2005, the Veteran's PTSD was manifested 
by nightmares, night sweats, intrusive memories of Vietnam, 
avoidance of things that remind him of Vietnam, exaggerated 
startle response, poor concentration, poor appetite, 
hypervigilance, and insomnia.  These symptoms caused moderate 
social, recreational, and vocational impairment. 

2.	From July 20, 2005 to May 6, 2006, the Veteran's PTSD was 
manifested by insomnia, nightmares, hypervigilance, increased 
startle response, paranoia, flashbacks triggered by loud 
noises, memory and concentration impairment, depression, 
anxiety, panic attacks, suicidal and homicidal ideation, 
temper/anger problems, and social isolation.  These symptoms 
caused serious social, recreational, and vocational 
impairment.

3.	After May 6, 2006, the Veteran's PTSD was manifested by 
nightmares, flashbacks, intrusive thoughts, social isolation, 
psychogenic amnesia, loss of interest in hobbies and 
activities, trouble concentrating, exaggerated startle 
response to loud noises, anxiety, daytime somnolence, 
auditory hallucinations, suicidal thoughts, and irritability.  
These symptoms caused major social, recreational, and 
vocational impairment. 


CONCLUSION OF LAW

The criteria for entitlement to initial rating higher than 30 
percent for post-traumatic stress disorder, to include 
greater than 50 percent for the period from July 19, 2005, to 
May 6, 2006, and greater than 70 percent for the period since 
May 6, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in September 2004 and June 
2008; rating decisions in November 2004, September 2005, and 
October 2008; a statement of the case in November 2005; and a 
supplemental statement of the case in October 2006.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

The Veteran seeks an increased rating for his service-
connected PTSD, initially rated as 30 percent disabling.  
During his July 2007 hearing before the Board, the Veteran 
testified that a higher rating is warranted because he takes 
an inordinate amount of psychiatric medications that leave 
him with a "drug hangover," make it difficult for him to 
concentrate, and increase his suicidal ideation.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).
 
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126 (2008).  Under the General 
Rating Formula for Mental Disorders, a 30 percent rating is 
provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (2008).  

A 50 percent rating is warranted if a mental disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2008). 

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2008).

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score in the range of 31- 40 contemplates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 illustrates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51-60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).  Richard v. Brown, 9 
Vet. App. 266 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

Since the Veteran timely appealed his initial rating, the 
Board must consider whether he is entitled to staged ratings 
to compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Records from a VA Veteran center show that the Veteran was 
first diagnosed with PTSD in June 2004.  He subsequently 
underwent a VA PTSD examination in October of that year.  
During that examination, the Veteran complained of various 
PTSD symptoms to include nightmares, night sweats, intrusive 
memories of Vietnam, avoidance of things that remind him of 
Vietnam, exaggerated startle response, poor concentration, 
poor appetite, hypervigilance, and insomnia.  He reported 
that he did not have suicidal ideation, had never been in a 
psychiatric hospital, and was not on psychiatric medications.  

Mental status examination revealed an anxious mood.  The 
Veteran's speech was non-pressured.  He was awake, alert and 
oriented to person, place, and time.  His thought process was 
linear and goal directed.  There was no evidence of auditory 
or visual hallucinations, paranoid ideation, or delusional 
thoughts.  

With regard to his social history, the Veteran stated that he 
had been married and divorced four times and had three 
children.  He asserted that he lived with his fiancée of two 
years.  He reported that he was very close to his fiancée's 
family and had regular contact with his mother and brother.

With regard to his occupational history, the Veteran stated 
that he dropped out of college after two years because he was 
"drinking and partying."  He reported that he had worked 
construction and odd jobs since 1974.  

Based on the above, the examiner diagnosed the Veteran with 
PTSD.  The examiner noted that the Veteran was competent and 
capable of managing his own financial affairs.  A GAF score 
of 60 was assigned.  

VA outpatient treatment notes from January to April 2005 show 
that the Veteran experienced various PTSD symptoms to include 
nightmares, intrusive memories, insomnia, anxiety, 
irritability, hypervigilance, social isolation, depression, 
avoidance of triggers, and exaggerated startle response.  The 
Veteran reported that he had split up with his fiancée and 
was unemployed.  Other finding included regular notations 
that his mood was depressed and anxious.  He was repeatedly 
assigned a GAF score of 42.  

The Veteran underwent a second VA PTSD examination in July 
2005.  He complained of worsening insomnia, nightmares, 
hypervigilance, increased startle response, paranoia, 
flashbacks triggered by loud noises, memory and 
concentration, impairment, depression, anxiety, panic 
attacks, suicidal and homicidal ideation, temper/anger 
problems, and social isolation.  He reported that he was 
taking psychiatric medication but was not receiving any other 
treatment.  

With regard to his social history, the Veteran reported that 
he had broken up with his fiancée and was not dating.  With 
regard to his occupational history, he stated that he last 
worked approximately 18 months ago.  He asserted that he quit 
several jobs due to anger and was once fired because he could 
not get along with others.

Mental status examination revealed a depressed and anxious 
affect and mood.  The Veteran's speech was coherent and his 
thought processes were linear.  His recent and remote memory 
was good.  He had good recall.  The Veteran's cognitive 
function was grossly intact.  His insight and judgment were 
fair to good.  There was no evidence of psychosis or 
loosening of associations.  No suicidal, homicidal, or 
paranoid ideation was evident.  

Based on the above and his review of the claims file, the 
examiner diagnosed the Veteran with moderate to severe PTSD.  
A GAF score of 50 was assigned for the past year.  

VA outpatient treatment records from October 2005 to February 
2006 show that the Veteran attended a 16-week 
psychoeducational group series designed to familiarize 
patients with PTSD and assist them with symptom management.  
Notes from April 2006 to July 2008 show that his medications 
were adjusted regularly to alleviate negative side affects 
like drowsiness/sedation and increased anxiety.  His assigned 
GAF scores from 2005 to 2008 ranged from 42 to 45.  

In April 2008, the Veteran submitted a letter authored by a 
VA psychiatrist from a PTSD/Trauma clinic.  The doctor 
reported that the Veteran exhibited the full spectrum of PTSD 
symptoms to include moderately severe depression manifested 
by low energy and lack of interest in activities, 
irritability, anger/rage, a sense of 
hopelessness/helplessness, severe anxiety and daily panic 
attacks, nightmares, insomnia, hyperarousal, suicidal 
tendencies, flashbacks, and exaggerated startle reflex to 
loud noises.  He noted that the Veteran displayed severe 
social impairment in functioning, relationships, and 
judgment.  He reported that the Veteran was struggling to 
keep his current job because of his inability to get along 
with others.  A GAF score of 45 was assigned for the year.  

The Veteran underwent a third VA PTSD examination in August 
2008.  He reported having nightmares, flashbacks, intrusive 
thoughts, social isolation, psychogenic amnesia, loss of 
interest in hobbies and activities, trouble concentrating, 
exaggerated startle response to loud noises, anxiety, daytime 
somnolence, auditory hallucinations, suicidal thoughts, and 
irritability.  He asserted that he drank alcohol two to three 
times a week because it helped him to "mellow out."  He 
denied feeling violent or suicidal over the last three years. 

With regard to his occupational history, the Veteran reported 
that he had only worked three months out of the past year.  
With regard to his social history, he stated that he had 
reunited with his fiancée and was living with her.  He 
averred that she took care of his day-to-day responsibilities 
to include paying bills, picking out his clothes, ensuring 
that he took and refilled his medications, and encouraging 
him to take care of his hygiene.  He asserted that he spent 
most of his time in the house on the computer.  He reported 
that he did not feel confident handling his own financial 
affairs   

Mental status examination revealed logical and coherent 
speech in a normal rate and tone.  The Veteran's manner was 
cooperative.  His eye contact was adequate.  He was oriented 
to person, place, and date.  He was able to recall three out 
of three items immediately and two out of three items after 
five minutes.  His mood was depressed, anxious, and 
irritable.  

Based on the above, the examiner concluded that the Veteran's 
PTSD symptoms were daily, severe, and chronic in nature.  He 
noted that the Veteran described total occupational and 
social impairment.  A GAF score of 40 was assigned.  

After considering all of the evidence, the Board finds that 
the record does not show that the Veteran's PTSD symptoms 
produced the occupational and social impairment required for 
a rating of 50 percent prior to July 19, 2005.  The GAF score 
of 60 assigned during the October 2004 VA examination 
indicated that the Veteran's symptoms were moderate.  The 
record shows that he was employed and maintained 
relationships with his fiancée, his fiancée's family, and his 
own mother and brother.  Further, there is no evidence that 
he exhibited symptomatology like flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- or long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective social relationships.  Accordingly, the 
Board finds that the Veteran's PTSD symptoms resulted in 
reduced reliability and productivity of the level envisioned 
by the criteria for a 30 percent rating prior to July 19, 
2005.

Between July 19, 2005 and May 6, 2006, the Veteran's 
disability more nearly approximated the criteria for a 50 
percent rating.  The record demonstrates that he was 
separated from his fiancée and had lost his job.  In July 
2005, his GAF score was downgraded from a 60 to 50, 
indicating serious impairment.  Moreover, the evidence shows 
that his PTSD symptoms caused reduced reliability and 
productivity; impairment of short term memory; and 
disturbances of motivation and mood.  Thus, the Board finds 
that from July 2005 to May 2006 the Veteran's PTSD symptoms 
caused the type of occupational and social impairment 
contemplated by a 50 percent rating.

The Board notes that the Veteran reported some suicidal 
ideation in July 2005.  Suicidal ideation is among the 
criteria for a 70 percent rating.  However, the evidence does 
not show that he had severe deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood.  Therefore, a 70 percent rating is not warranted.  
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2008).

After May 6, 2006, the evidence establishes that the 
Veteran's PTSD symptoms caused the type of occupational and 
social impairment contemplated by a 70 percent rating.  While 
the Veteran did not display disorientation, illogical speech, 
or disturbed thought processes, the severity of his 
symptomatology did cause strained relationships and extremely 
isolative behavior.  Working around others has become so 
difficult that the Veteran only worked three months out of 
the year.  He was completely dependant on his fiancé to 
manage his daily affairs.  Moreover, he suffered from daily 
nightmares, flashbacks, intrusive thoughts, social isolation, 
psychogenic amnesia, loss of interest in hobbies and 
activities, trouble concentrating, exaggerated startle 
response to loud noises, anxiety, daytime somnolence, 
auditory hallucinations, suicidal thoughts, and irritability.  
Significantly, his GAF score was downgraded to 40, which is 
suggestive of major social and occupational impairment.   

However, the Board does not find that a 100 percent 
evaluation is warranted for any time during the pendency of 
this appeal.  The record does not show that the Veteran's 
PTSD symptoms caused grossly inappropriate behavior or 
grossly impaired his thought processes or communication.  He 
was not a threat to himself and others.  He did not suffer 
from any delusions or hallucinations.  The Veteran was not 
disoriented to time or place.  Further, there is no evidence 
that his memory loss caused him to forget the names of close 
relatives, his own occupation, or his own name.  Hence, the 
Board finds that an evaluation in excess of 70 percent is not 
warranted.  

The Board acknowledges the Veteran's assertions regarding the 
severity of his PTSD.  However, as a layperson without the 
appropriate medical training and expertise, he is simply not 
competent to render a probative opinion on a medical matter.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact.  The later is a factual determination going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the Veteran's 
disability caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Further, although the Veteran has been 
unemployed, the evidence does not indicate that the average 
industrial impairment from his disability is in excess of 
that contemplated by the assigned rating.   

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R.
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Hence, referral for assignment of an extra-schedular 
evaluation is not warranted in this case.  

In conclusion, the Board finds that an evaluation in excess 
of 30 percent is not warranted prior to July 19, 2005; an 
evaluation in excess of 50 percent is not warranted between 
July 20, 2005 and May 6, 2006; and an evaluation in excess of 
70 percent is not warranted after May 6, 2006.  Since the 
preponderance of the evidence is against the Veteran's claim 
for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial rating higher than 30 percent for post-traumatic 
stress disorder, to include greater than 50 percent for the 
period from July 19, 2005, to May 6, 2006, and greater than 
70 percent for the period since May 7, 2006, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


